Citation Nr: 1210912	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  10-09 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by: California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran had active service from June 1966 to June 1968.  He died in November 2008.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA).   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Documentation of record indicates that the Veteran's death was medically attributed to: cardiovascular collapse, shock, and hepatocellular carcinoma (liver cancer).  The evidence also indicates that other significant conditions contributing to death included: chronic pancreatitis and type I diabetes.  The Board notes that the Veteran's pancreatitis was described as "chronic/recurrent," and as involving "a history of recurrent pancreatitis which led to destruction of his pancreas and diabetes" in multiple private treatment records including those dated in March 2008 and May 2008.  An October 2008 private treatment report refers to the Veteran having "a history of chronic recurrent pancreatitis several years ago [that] eventually burned-out his pancreas leading to diabetes.  Has not have [sic] pancreatitis in about 5 years."  

The above appears to suggest a longstanding problem with pancreatitis in the Veteran's past that played some role in causing pathology contributing to his death.  The medical evidence makes reasonably clear indications that the Veteran's history of chronic/recurrent pancreatitis was a distinct pathology  from the Veteran's history and not a consequence of his liver cancer.

Service treatment records show that in August 1967 the Veteran complained of stomach pain prompting medically advised bed-rest and thought to be "possible gastroenteritis."  Nearly three weeks later in, September 1967, the Veteran had onset of "high epigast[ric] cramping, [with] vomiting 3 x of food" which continued through the time he sought treatment the following day.  The treatment note refers to a similar previous episode that lasted 36 hours and stopped.  The Veteran's death certificate lists "chronic pancreatitis" as contributing to the Veteran's death, and his private treatment records appear to indicate that the pancreatitis was a recurring problem of a period of years in the Veteran's past; the records indicate that the chronic/persistent pancreatitis had not specifically manifested since more than 5 years prior to the Veteran's death, and that the pathology existed recurrently over some duration resulting in the gradual destruction of his pancreas.  In light of the evidence of potentially pertinent in-service symptomatology, the Board believes that an opinion is appropriate to determine whether the Veteran's in-service symptoms were related to his later-diagnosed chronic/recurrent pancreatitis.

Additionally, the evidence of record indicates that the Veteran served in-country in Vietnam during the Vietnam War such that he is presumed to have been exposed to herbicide agents.  Although the diagnosed disabilities medically indicated to have contributed to the Veteran's death do not include any diseases presumptively associated with herbicide exposure, the appellant has submitted medical literature indicating the possibility that some cases of liver cancer may be attributable to dioxin exposure.  A VA medical opinion addressing any link to herbicide exposure is appropriate.


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take any necessary action to ensure that the appellant has been furnished notice regarding her DIC claim that is fully compliant with the  requirements outlined by the Court in Hupp v. Nicholson, 20 Vet. App. 1 (2006).

2.  The RO/AMC should arrange for a VA examiner to review the Veteran's claims file, to include service treatment records and post-service medical records.  After reviewing the claims file, the examiner should respond to the following:

a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's chronic/recurrent pancreatitis was causally related to his active duty service, to specifically include any pertinent digestive system symptoms documented during service (such as in August and September of 1967)?

b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's hepatocellular carcinoma was causally related to presumed exposure to herbicides during service?  In answering this question, please consider and discuss the materials submitted by the appellant indicating the possibility of a link between dioxin exposure and some cases of liver cancer.

A rationale should be provided.

3.  To avoid further remand, the RO/AMC should review the examination report obtained and ensure that the requested findings and opinions have been reported.

4.   After completion of the above and any additional development which the RO/AMC may deem necessary, the RO/AMC should then review the expanded record and readjudicate the issue on appeal.  The RO/AMC should issue an appropriate supplemental statement of the case, and give the appellant and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


